 

 

  

JOcuMeNt 37 Filed 05/21/20 Page 1 of 2

¥
fg See oar

3

Ashe tty

6v:00314-GBD |

 

Case 1:19%
Lay Bee by.
. f : fue} Q mo < nm
UNITED STATES DISTRICT COURT... . “2%.

   
 

SOUTHERN DISTRICF-QE-NEW. YORK

 

Inre Carmine P. Amelio Case No.: 18-cv-08769 (GBD)

18-cv-11420 (GBD) PLY
19-cv-00314 (GBD) els

 

MOTION FOR RECONSIDERATION AND REQUEST FOR FINDINGS OF FACT AND
CONCLUSIONS OF LAW FOR VOID ORDER DATED MAY 18, 2020 DENYING

DEBTOR’S REQUEST FOR PERMISSION TO PARTICIPATE IN ELECTRONIC E-
FILING FOR THE ABOVE MATTERS

 

 

 

 

COMES NOW the Appellant-Debtor, Carmine P. Amelio, pro se, who respectfully
requests reconsideration of this Court’s void Order dated May 18, 2020, denying debtor’s request
for permission to participate in electronic e-filing, for failing to provide findings of fact and

conclusions of law:

Judgments in non-jury trials
a) In bench trials (trials without Jury), the judge not only makes the legal conclusions but also is the finder of fact.
b) Written findings of fact and conclusions of law are required in all actions tried without a jury, whether or not
requested by a party. Rule 52(a)(1).
c) Findings of fact must be set forth separately from the conclusions of law.

(1) Failure to set forth the findings and conclusions separately is likely to be reversible error. Pineda-Lopez v.

North Carolina Growers Assoc., Inc., 151 N.C. App. 587, 566 S.E.2d 162 (2002).

Furthermore, although the above matters are closed, Appellant will be filing a motion for
stay pending appeal related to the above matters and must first move before the District Court,
pursuant to Rule 8:

(a) Motion for Stay.
(1) Initial Motion in the District Court.

A party must ordinarily move first in the district court for the following relief:

A) a stay of the judgment or order of a district court pending appeal;
B) approval of a bond or other security provided to obtain a stay of judgment; or
C) an order suspending, modifying, restoring, or granting an injunction while an appeal is pending.

(
(
(

 
 

Case 1:19-cv-00314-GBD Document 37 Filed 05/21/20 Page 2 of 2

WHEREFORE, Appellant respectfully requests reconsideration of this Court’s void Order
dated May 18, 2020 or provide findings of fact and conclusions of law for denying the same,,and
for all such other relief.

Date: May 18, 2020 Respectfully Submitted,
/s/ Carmine P. Amelio
Carmine P. Amelio, Debtor Pro Se
32 Main Street

New Milford, CT 06776
412-612-6774

 
